DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is considered not descriptive because it has not been translated into English and is therefore, objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 discloses “wherein the numerical flow simulation and the data-processing system are configured such that a flow velocity of a far field of the numerical flow simulation is set to zero and, instead, a lattice movement of the one or more multi-dimensional computational meshes is performed with a translational velocity in a the profile section plane, such that a relative velocity yields an incident-flow velocity of the profile section of the rotating body at a given angle of attack, symmetry boundary conditions for edges of the one or more multi-dimensional computational meshes are set to a translationally periodic boundary condition, and a velocity component resulting from a velocity field of a rotational movement on an edge of the profile section in a normal direction with respect to the profile section plane are taken into consideration in inertial terms of the balance equations of the numerical flow simulation.” It is unclear what the alternative configuration is to the numerical flow simulation setting of zero. It is for this reason that Claim 1 and its dependencies are rejected. 
Claim 10 suffers from the deficiencies as Claim 1 and is therefore, for similar reasoning, rejected. It is for this reason Claim 10 and its dependencies, are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 5-8, 14, 15, 18-21, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for measurement of at least one flow-related characteristic of a profile section of a rotating profile body, around which fluid can flow, comprising: executing a numerical flow simulation on a data-processing system; and calculating  a fluid-based flow around the profile section using one or more multi-dimensional computational meshes, wherein the numerical flow simulation and the data-processing system are configured such that a flow velocity of a far field of the numerical flow simulation is set to zero and, instead, a lattice movement of the one or more multi-dimensional computational meshes is performed with a translational velocity in a the profile section plane, such that a relative velocity yields an incident-flow velocity of the profile section of the rotating body at a given angle of attack, the symmetry boundary conditions for
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “executing a numerical flow simulation on a data-processing system; and calculating a fluid-based flow around the profile section using one or more multi-dimensional computational meshes” are treated by the Examiner as belonging to mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 10.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a data processing system; 
In Claim 10: a data processing system, a measuring apparatus;
The additional element in the preamble of “A data processing system and a measuring apparatus” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. They are mere data gathering steps, are generally recited and are not qualified as particular machines and only adds an insignificant extra-solution activity to the judicial exception. Further, the limitation “executing a numerical flow simulation on a data-processing system” also qualifies as an insignificant extra solution activity (MPEP 2106.05(g)).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9, and 11-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
               There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 112 and 101 rejections above.
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Li et al. (Validation of an actuator disk model for numerical simulation of propeller, Proceedings of the Institution of Mechanical Engineers, Part G: Journal of Aerospace Engineering. 2015;229(8):1454-1463. doi:10.1177/0954410014553488) teaches an actuator disk model for simulating propeller is presented by coupling the momentum and the blade element theories; Ming Lu (NUMERICAL SIMULATION METHOD FOR THE FLIGHT-ICING OF HELICOPTER ROTARY-WINGS, 2014-09-11) teaches  numerical simulation method for the flight-icing of helicopter rotary-wings; Chai et al. (
A Small Hub Than The Drainage Pump Impeller, 2019-11-19) teaches Ying et al. (Simulation Test Method And Device For Flow Field Of Wind Power Generator, 2022-09-02) teaches providing a wind power generator flow field simulation test method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863         

/NATALIE HULS/Primary Examiner, Art Unit 2863